15-3311
     Liang v. Sessions
                                                                                  BIA
                                                                         Balasquide, IJ
                                                                         A205 232 374
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 4th day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   GUIHAI LIANG,
14            Petitioner,
15
16                       v.                                    15-3311
17                                                             NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Wei Gu, Whitestone, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal
26                                       Deputy Assistant Attorney General;
27                                       John W. Blakeley, Assistant
28                                       Director, Patricia E. Bruckner,
29                                       Trial Attorney, Sarai M. Aldana,
30                                       Law Clerk, Office of Immigration
31                                       Litigation, United States
32                                       Department of Justice, Washington,
33                                       D.C.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner Guihai Liang, a native and citizen of the

 6   People’s Republic of China, seeks review of an October 2,

 7   2015, decision of the BIA, affirming a September 4, 2014,

 8   decision   of   an    Immigration   Judge     (“IJ”)   denying   Liang’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).             In re Guihai

11   Liang, No. A205 232 374 (B.I.A. Oct. 2, 2015), aff’g No.

12   A205 232 374 (Immig. Ct. N.Y. City Sept. 4, 2014).                   We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15         Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448

18   F.3d 524, 528 (2d Cir. 2006).           The applicable standards of

19   review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

20   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21         For asylum applications like Liang’s, governed by the

22   REAL ID Act, the agency may, “[c]onsidering the totality of

23   the    circumstances,”      base        a   credibility   finding     on
                                         2
 1   inconsistencies      between         an       applicant’s     testimony      and

 2   evidence.     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534

 3   F.3d at 163-64, 166 n.3.                  “We defer . . . to an IJ’s

 4   credibility determination unless, from the totality of the

 5   circumstances, it is plain that no reasonable fact-finder

 6   could make such an adverse credibility ruling.”                      Xiu Xia

 7   Lin,    534   F.3d   at     167.              Where   the   record   contains

 8   inconsistencies, “[a] petitioner must do more than offer a

 9   plausible     explanation      for    his      inconsistent   statements        to

10   secure relief; he must demonstrate that a reasonable fact-

11   finder would be compelled to credit his testimony.”                       Majidi

12   v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (quoting Zhou

13   Yun Zhang v. U.S. INS, 386 F.3d 77, 76 (2d Cir. 2004)).                         As

14   discussed below, the adverse credibility determination rests

15   on inconsistencies which called into question the basis of

16   Liang’s    claim   that   he    ran       a    restaurant   and   lived    in   a

17   building that the government demolished.

18          The agency reasonably relied on an inconsistency

19   concerning Liang’s place of residence.                 8 U.S.C.

20   § 1158(b)(1)(B)(iii).       First, Liang testified that the

21   property he purchased in 2005 (which was allegedly

22   demolished by the Chinese government) served both as his

23   restaurant and residence, but his 2007 Household Register
                                               3
 1   listed his father’s address as his residence.               The agency

 2   was not compelled to credit Liang’s shifting explanations

 3   for this inconsistency.          See Majidi, 430 F.3d at 80.         He

 4   proffered both that the Chinese government automatically

 5   renews the Household Register without changing information,

 6   but when confronted with a different change that had been

 7   made, Liang’s explanation was not responsive: he stated that

 8   he did not expect his property to be demolished and that his

 9   father did not want Liang to leave the father’s house.                 The

10   agency was not compelled to accept these competing and non-

11   responsive explanations.          Id.

12         Second, Liang’s testimony was also inconsistent with

13   the   2007   Register    with    respect    to   his   occupation.        The

14   Register     listed     his    occupation     as   grain    farmer,       not

15   restaurant operator or chef.            The agency reasonably declined

16   to    credit   Liang’s        explanation    that,     to   the     Chinese

17   government, “once you’re a farmer you’re always a farmer,”

18   because he provided no evidence of that policy.               Id.

19         The agency also reasonably found Liang’s credibility

20   further undermined by his lack of proof of ownership of the

21   demolished property.          “An applicant’s failure to corroborate

22   his . . . testimony may bear on credibility, because the

23   absence of corroboration in general makes an applicant
                                             4
 1   unable to rehabilitate testimony that has already been

 2   called into question.”       Biao Yang v. Gonzales, 496 F.3d 268,

 3   273 (2d Cir. 2007).       Liang’s explanation that all proof of

 4   property ownership was destroyed in the demolition was not

 5   compelling because it failed to account for the absence of

 6   photographs of the property, bank records, advertisements,

 7   or letters from family members or employees; and it was

 8   inconsistent with a tax record he produced that was issued

 9   prior to the demolition.         See Majidi, 430 F.3d at 80; see

10   also 8 U.S.C. § 1254(b)(4) (“No court shall reverse a

11   determination made by a trier of fact with respect to the

12   availability of corroborating evidence . . . [unless] a

13   reasonable trier of fact is compelled to conclude that such

14   corroborating evidence is unavailable.”); Siewe v. Gonzales,

15   480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false document

16   or a single instance of false testimony may (if attributable

17   to petitioner) infect the balance of the alien’s

18   uncorroborated or unauthenticated evidence.”).

19         Given   the    multiple      inconsistencies         calling     into

20   question whether Liang owned a restaurant and residence that

21   was   demolished,    as   well    as       Liang’s   failure   to   produce

22   sufficient corroborating evidence, it cannot be said “that

23   no    reasonable    fact-finder     could       make   such    an   adverse
                                            5
 1   credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.            The

 2   adverse   credibility   ruling       is   dispositive   of   asylum,

 3   withholding of removal, and CAT relief because all three

 4   forms of relief are based on the same factual predicate.

 5   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11




                                      6